Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaoka (US 2018/0141389 A1).
Regarding claim 1, Yamaoka teaches a pneumatic tire (Para. [0029]) comprising main grooves (Fig. 1, Ref. Num. 11, 12, 13, 14), a plurality of lands (Fig. 1, Ref. Num. 21-25), and a pair of contact patch ends (Fig. 1, Ref. Num. Te1, Te2) wherein the plurality of lands includes a first shoulder land (Fig. 1, Ref. Num. 22), a second shoulder land (Fig. 1, Ref. Num. 24), and a center land (Fig. 1, Ref. Num. 25). The center land comprises a plurality of center sipes (Fig. 1, Ref. Num. 55) that are contiguous with both ends of the center land and the first shoulder land comprises a plurality of first shoulder sipes (Fig. 1, Ref. Num. 37) that are contiguous with the outer end of the first shoulder land and terminate within the first shoulder land.
Regarding claim 3, Yamaoka teaches a first mediate land (Fig. 1, Ref. Num. 21) that comprises a plurality of mediate sipes (Fig. 2, Ref. Num. 32A) that have first ends that are contiguous with the outside edge of the mediate land area and the second end terminate within the land area.
Regarding claim 4, Yamaoka teaches a first mediate land (Fig. 1, Ref. Num. 21) that comprises a plurality of first mediate sipes (Fig. 2, Ref. Num. 32A) that have first ends that are contiguous with the outside edge of the mediate land area and the second end terminate within the land area and a plurality of second mediate sipes (Fig. 2, Ref. Num. 32B) that have first ends that are contiguous with the inside edge of the mediate land area and the second end terminate within the land area.
Regarding claim 18, Yamaoka teaches a second mediate land (Fig. 1, Ref. Num. 23) that comprises a plurality of third mediate sipes (Fig. 1, Ref. Num. 45) that are contiguous with both ends of the land.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2018/0141389 A1) as applied to claim 1 above, and further in view of Sakamoto (JP 2016-037100 A, with English Machine Translation).
Regarding claim 2, Yamaoka teaches that the second shoulder land (Fig. 1, Ref. Num. 24) comprises second shoulder sipes (Fig. 1, Ref. Num. 51) that are contiguous with both ends of the shoulder land. However, Yamaoka does not teach that the length of the first shoulder sipes is greater than the length of the second shoulder sipes.
In an analogous art, Sakamoto teaches a tire with shoulder sipes (Fig. 2, Ref. Num. 9) where the density of sipe on the inside shoulder of the tire is higher than the density of the sipes on the outside shoulder of the tire (Para. [0025]). The mounting direction of Yamaoka is intended use and the tire can be mounted in both directions including when the first shoulder land is on the inside of the tire. This would mean that the first shoulder sipes are formed at a larger density than the second shoulder sipes which would give the first shoulder sipes a greater total length due to their increased number.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamaoka with Sakamoto to form the tire so that the inside shoulder of the tire has a larger sipe density than the outside shoulder. This modification will increase breaking performance on icy roads and improve turning performance (Sakamoto; Para. [0025]).
Regarding claim 12, Yamaoka teaches that the second shoulder sipes comprise both a third straight portion (Fig. 7, Ref. Num. 51) and a third zigzag portion (Fig. 7, Ref. Num. 51).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2018/0141389 A1) as applied to claim 4 above, and further in view of Kikuchi (US 2017/0100965 A1).
Regarding claim 5, Yamaoka does not teach that the number of second mediate sipes is larger than the number of first mediate sipes.
In an analogous art, Kikuchi teaches a mediate land area (Fig. 1, Ref. Num. 5) with mediate sipes where the number of outer mediate sipes (first mediate sipes) (Fig. 1, Ref. Num. 12) is larger than the number of inner mediate sipes (second mediate sipes) (Fig. 1, Ref. Num. 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamaoka with Kikuchi to have the number of first mediate sipes be larger than the number of second mediate sipes. This modification will improve snow performance as it will let the outer portion of the land generate a large friction force during cornering (Kikuchi; Para. [0045]).
Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2018/0141389 A1) as applied to claims 1 and 4 above, and further in view of Venneboerger (WO 2007/065760, with English Machine Translation).
Regarding claim 6, Yamaoka teaches that the first shoulder sipes comprise at least one first zigzag portion (Fig. 5, Ref. Num. 37); however, Yamaoka does not teach that the first shoulder sipes also include at least one first straight portion.
In an analogous art, Venneboerger teaches that a tire comprises shoulder sipes (Fig. 3a, Ref. Num. 40) where the sipes comprise both a zigzag and a straight portion (Fig. 3a, Ref. Num. 40) where the straight portion is in the direction of the block edge and the amplitude increase along the extension of the sipe (Para. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamaoka with Venneboerger to form the first shoulder sipe with a first straight portion on the end of the sipe that is in the direction of the block edge. This modification will help the land obtain sufficient rigidity while maintaining sufficient stiffness (Venneboerger; Para. [0011]).
Regarding claim 7, Yamaoka in view of Venneboerger teaches that the total length of the first zigzag portion is greater than the total length of the first straight portion (Venneboerger; Fig. 3a, Ref. Num. 40).
Regarding claim 8, Yamaoka in view of Venneboerger teaches that the at least one first zigzag portion includes an outer end (Venneboerger; Fig. 3a, Ref. Num. 40; Para. [0042]) and the at least one first straight portion includes an inner end (Venneboerger; Fig. 3a, Ref. Num. 40; Para. [0042]).
Regarding claim 15, Yamaoka does not teach that the first mediate sipe contains both at least one fourth straight portion and fourth zigzag portion and does not teach that the second mediate sipe contains at least one fifth straight portion and fifth zigzag portion.
In an analogous art, Venneboerger teaches that a tire comprises mediate sipes (Fig. 1, Ref. Num. 41) that extend from each main groove and terminate in the land area where the sipes comprise both a zigzag and a straight portion (Fig. 1, Ref. Num. 41) where the straight portion extends from the direction of the block edge and the amplitude increase along the extension of the sipe (Para. [0042]) so that the zigzag portion is formed at the end of the sipe that terminates in the block.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamaoka with Venneboerger to form the mediate sipes with a straight portion extends from the direction of the block edge and a zigzag portion that is formed on the other end of the sipe. This modification will help the land obtain sufficient rigidity while maintaining sufficient stiffness (Venneboerger; Para. [0011]). When the first and second mediate sipes of Yamaoka are modified in this way, they will both contain a straight portion and a zigzag portion.
Regarding claim 16, Yamaoka in view of Venneboerger teaches that the total length of the zigzag portions is greater than the total length of the straight portions (Venneboerger; Fig. 1, Ref. Num. 41) for the mediate sipes.
Regarding claim 17, Yamaoka in view of Venneboerger teaches that the straight portions of the mediate sipes include the first ends (end communicating with main groove) (Venneboerger; Fig. 1, Ref. Num. 41; Para. [0042]) and that the zigzag portions include the second ends (ends terminating within the land) (Venneboerger; Fig. 1, Ref. Num. 41; Para. [0042]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2018/0141389 A1) as applied to claim 1 above, and further in view of Yamakawa et al. (US 2015/0298508 A1).
Regarding claim 9, Yamaoka does not teach that the at least one of the center sipes comprises at least one second straight portion and at least one second zigzag portion.
In an analogous art, Yamakawa teaches a tire (Para. [0056]) that has center sipes (Fig. 3, Ref. Num. 32) that extend completely across the center land area and are formed so that the sipe has two second straight portions on the ends of the sipe that connect to the main groove and a second zigzag portion in the center of the sipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamaoka with Yamakawa in order to have the center sipes formed of two second straight portions and a second zigzag portion. This modification will allow the rigidity of the center land area to be increased (Yamakawa; Para. [0095]).
Regarding claim 10, Yamaoka in view of Yamakawa teach that the total length of the second zigzag portion is greater than the total length of the at least one second straight portion (Yamakawa; Fig. 5, Ref. Num. 30, 32).
Regarding claim 11, Yamaoka teaches that the at least one second zigzag portion comprises a second inner and a second outer straight portion (Yamakawa; Fig. 5, Ref. Num. 30, 32), that the at least one second zigzag portion comprises a second middle zigzag portion (Fig. 5, Ref. Num. 30, 32), and that the second inner and outer straight portion straddle the second middle zigzag portion (Fig. 5, Ref. Num. 30, 32).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2018/0141389 A1 in view of Sakamoto (JP 2016-037100 A) as applied to claim 12 above, and further in view of Vermehr (EP 2460672, with English Machine Translation).
Regarding claim 13, Yamaoka in view of Sakamoto does not teach that the length of the at least one third straight portion is greater than the length of the third zigzag portion.
In analogous art, Vermehr teaches forming shoulder sipes (Fig. 1, Ref. Num. 11a, 11b) with two straight portions (Fig. 1, Ref. Num. 11a) on either side of a zigzag portion (Fig. 1, Ref. Num. 11b) where the length of the straight portions is longer than the zigzag portions.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamaoka in view of Sakamoto with Vermehr to have the second shoulder sipe be formed with two straight portions on either side of a zigzag portion where the length of the straight portions is longer. This modification will stiffen the shoulder block against transverse forces (Vermehr; Para. [0016]).
Regarding claim 14, Yamaoka in view of Sakamoto and Vermehr teaches that the at least one third straight portions include an inner and an outer third straight portion (Vermehr; Fig. 1, Ref. Num. 11a) that are formed on either side of the third middle zigzag portion (Fig. 1, Ref. Num. 11b).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2018/0141389 A1) as applied to claim 18 above, and further in view of Takahashi (US 2016/0039249 A1).
Regarding claim 19, Yamaoka does not teach that the total length of the pluralities of first and second mediate sipes is greater than the total length of the plurality of third mediate sipes.
In an analogous art, Takahashi teaches a pneumatic tire (Para. [0012]) where there are sipes present in both the inside and outside mediate land area (Fig. 2, Ref. Num. 23a, 23b). Takahashi teaches that the sipe density on the inside mediate land area is between 1.2 and 3.5 times the sipe density on the outside mediate land area (Para. [0015]). The mounting direction of Yamaoka is intended use and the tire can be mounted in both directions including when the first mediate land (containing the first and second mediate sipes) are on the inside of the tire. When this is the case, the sipe density will be 1.5 to 3.5 times the sipe density of the second mediate land (containing the third mediate sipes). This would make the first and second mediate sipes have a longer length than the third mediate sipes due to there being up to 3.5 times more first and second mediate sipes.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamaoka with Takahashi in order to have the sipes density on the inside mediate land area be 1.5 to 3.5 times the sipe density on the outside mediate land area. This modification will help the tire acquire excellent steering stability on snow (Takahashi; Para. [0024]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2018/0141389 A1) as applied to claim 18 above, and further in view of Yasunaga (US 2018/0037066 A1).
Regarding claim 20, Yamaoka teaches that the third mediate sipe comprises at least one third straight portion; however, does not teach that the sipe comprises at least one third zigzag portion. 
In an analogous art, Yasunaga teaches that sipes in the tread pattern are formed with a single wave-shaped portion (Fig. 2, Ref. Num. 24) in the center of the sipe including sipes in the mediate land areas (Fig. 2, Ref. Num. 17; Para. [0043]). When the single wave-shaped portion is added to the third mediate sipe of Yamaoka, it will create a sixth zigzag portion that is smaller than the total length of the at least one sixth straight portion as seen in Yasunaga (Fig. 2, Ref. Num. 17, 24, 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamaoka with Yasunaga in order to add a wave shaped portion to the center of the third mediate sipes. This modification will enhance the rigidity of the land portion to prevent steering ability from being impaired (Yasunaga; Para. [0054]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749